Case 1:20-cv-00361-LPS-CJB Document 95 Filed 03/16/21 Page 1 of 2 PageID #: 4167

                                                                   DLA Piper LLP (US)
                                                                   1201 North Market Street
                                                                   Suite 2100
                                                                   Wilmington, Delaware 19801-1147
                                                                   www.dlapiper.com

                                                                   Brian Biggs
                                                                   Brian.Biggs@dlapiper.com
                                                                   T 302.468.5661
                                                                   F 302.778.7813



 March 16, 2021
 VIA CM/ECF

 The Honorable Christopher J. Burke
 J. Caleb Boggs Federal Building
 844 N. King Street, Unit 28, Room 2325
 Wilmington, DE 19801-3555

 Re: Speyside Medical, LLC v. Medtronic CoreValve, LLC et al., Case No. 1:20-cv-00361-LPS

 Dear Magistrate Judge Burke:

        Defendants Medtronic CoreValve, LLC et al. (“Medtronic”) respectfully submit this
 supplemental letter brief per the Court’s March 12 Oral Order granting leave to file it. D.I. 91.

         Speyside’s acknowledgment that its litigation funding agreement “giv[es] the funder a
 security interest in the patents to secure performance of that agreement” (D.I. 89) establishes the
 foothold of relevance that the Court originally found lacking (D.I. 88). This new information
 materially alters a key premise of the Court’s March 2, 2021 ruling—i.e., that Medtronic has “no
 facts or evidence to suggest that the agreement does or might have” “a clause that grants the
 third-party funder(s) some type of actual or conditional ownership/license to the patents-in-suit
 in some scenario.” D.I. 88. This Court and Medtronic now know that the very assets Speyside
 asserts against Medtronic have been encumbered in a way that could impair Speyside’s ability to
 sue on those assets at all. This new information is more than enough for the required “baseline
 showing of relevance.” D.I. 88 (citing cases). An order compelling production of the agreement
 and documents relating to its formation and performance is needed for Medtronic to discover
 whether a standing defect exists now or at any other time during the pendency of this case.

         This new fact further distinguishes this case from United Access, where the Court found
 that the defendant’s relevance arguments (which did not include standing) were based on mere
 speculation. United Access Techs., LLC v. AT&T Corp., C.A. No. 11-338-LPS, 2020 WL
 3128269, at *2 (D. Del. June 12, 2020). Here, by contrast, the existence of a third party’s
 security interest in the asserted patents supplies a non-speculative basis for relevance—i.e.,
 whether that security interest has resulted or might later result in a loss of Speyside’s standing to
 assert the patents. This new fact also distinguishes this case from the portion of Ashghari-
 Kamrani where the court rejected the defendant’s “wholly speculative” argument that “if a third
 party has a financial interest in this case, the third party may also have knowledge regarding the
 patents at issue.” Ashghari-Kamrani v. United Servs. Auto. Ass’n, C.A. No. 2:15-cv-478, 2016
 WL 11642670, at *4 (E.D. Va. May 31, 2016) (cited in D.I. 88). This case is instead more like



 EAST\179992835.1
Case 1:20-cv-00361-LPS-CJB Document 95 Filed 03/16/21 Page 2 of 2 PageID #: 4168




 The Honorable Christopher J. Burke
 March 16, 2021
 Page Two


 the portion of Ashghari-Kamrani where the court permitted discovery based on “substantial facts
 . . . indicating that information about the relationship between Plaintiffs and [a third party] may
 be relevant to Defendant’s defense of standing.” Id. at *6. While the precise mechanics of the
 security interest are unknown to Medtronic without access to Speyside’s agreement, the now-
 known facts are enough to establish the relevance of the agreement and related documents under
 Rule 26. Medtronic should be allowed to discover what events can trigger what loss of rights in
 the asserted patents so it can evaluate whether Speyside has standing at all stages of this case.

         Speyside’s high-level representations that its funder’s security interest differs from the
 security interest in Uniloc is a merits-based argument that cannot defeat relevance for discovery
 purposes. D.I. 89; Uniloc USA, Inc. v. Motorola Mobility, LLC, C.A. No. 17-1658-CFC, 2020
 WL 7771219 (D. Del. Dec. 30, 2020). Speyside argues that its funder’s “secured interest has not
 been exercised, and it is not automatically triggered by any event (as in the Uniloc case).” D.I.
 89. But Uniloc is only one example of how a security interest may lead to the destruction of a
 patentee’s standing. Medtronic should be allowed to develop its own legal positions by applying
 the “anything but straightforward” doctrine of “constitutional standing in patent cases” to the
 evidence itself. Uniloc, 2020 WL 7771219, at *3. Speyside’s legal arguments are no substitute.

          Any blanket claim of work product protection is especially untenable given the known
 facts. The work product doctrine does not shield from discovery facts that are relevant to the
 litigation. United States v. Dentsply Int’l, Inc., 187 F.R.D. 152, 155-56 (D. Del. 1999). Here, the
 agreement and documents evincing its formation and performance are relevant operative facts—
 not just facts contained within a document. See also Acceleration Bay LLC v. Activision
 Blizzard, Inc., C.A. No. 16-453-RGA, 2018 WL 798731, at *1-2 (D. Del. Feb. 9, 2018)
 (rejecting argument that work product doctrine shielded pre-agreement communications with
 third-party litigation funder). And even if work product protection were found, Medtronic has a
 “substantial need” for the documents under Rule 26(b)(3) because they are uniquely instrumental
 to evaluating the crucial question of standing. If Speyside still claims work product protection
 for certain portions of the documents, then it must give Medtronic enough information to test
 those claims. Any proportionality objection fails too. As Uniloc shows, standing is fundamental
 and sometimes case-dispositive. Speyside has not shown an undue burden or cost of production.

 Respectfully submitted,
 /s/ Brian A. Biggs
 Brian A. Biggs (DE Bar No. 5591)
 Counsel for Medtronic CoreValve, LLC and Medtronic, Inc.
 CC: Counsel of Record via CM/ECF and Email


 EAST\179992835.1
